Citation Nr: 1452368	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease as due to herbicide exposure to include Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969 with service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio. 

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in Cleveland, Ohio.  A copy of the hearing transcript has been associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1. The Veteran had active service in the Republic of Vietnam, during the Vietnam era and is presumed to have been exposed to herbicide agents. 

2.  It is reasonably shown that the Veteran has a current diagnosis of ischemic heart disease (coronary artery disease) which is presumed as due to herbicides in Vietnam.


CONCLUSION OF LAW

Ischemic heart disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma, and ischemic heart disease.  38 C.F.R. § 3.309(e).  Section 3.309(e) provides that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina (emphasis added).  

The Veteran asserts that ischemic heart disease is related to service.  He asserts that service connection is warranted on a presumptive basis, based on exposure to Agent Orange during service.  As service in the Republic of Vietnam has been confirmed, exposure to herbicide agents is presumed.  

As noted above, VA regulations provide that service connection may be presumed for ischemic heart disease, for Veterans who were exposed to herbicide agents.  Although the September 2011 VA examiner did not find medical evidence of ischemic heart disease, the Veteran's private treating physician submitted a letter received March 18, 2013 which provided a diagnosis coronary artery disease.  In light of the evidence indicating a diagnosis of coronary artery disease and the Veteran's presumptive exposure to herbicides during service, the Board finds presumptive service connection is warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for ischemic heart disease (including coronary artery disease) is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


